MEMORANDUM**
Washington state prisoner Henry B. Gamier, Jr., appeals pro se from the district court’s summary judgment in favor of prison officials in his 42 U.S.C. § 1983 *598action alleging he was suffered cruel and unusual punishment when foul air came through his cell’s ventilation system. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Delta Sav. Bank v. United States, 265 F.3d 1017,1021 (9th Cir.2001), and we affirm.
The district court properly granted summary judgment to defendants because he failed to raise a genuine issue of material fact as to whether defendants knew of and disregarded an excessive risk to his health. See Farmer v. Brennan, 511 U.S. 825, 832, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994). The evidence presented showed that once defendants became aware of the fumes, they mounted a full investigation, and offered Garnier a cell transfer due to his sensitivity.
The district court’s summary judgment in favor of defendants Miller-Stout, Agar, and Mason was proper because Garnier failed to allege that they knew of, or personally participated in, the alleged constitutional deprivation. See Mabe v. San Bernardino County, 237 F.3d 1101, 1109 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.